     Case 1:20-cv-00884-DAD-EPG Document 8 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KYLE PETERSEN,                                        1:20-cv-00884-DAD-EPG

12                       Plaintiff,
13           v.                                             ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
14    ANTHONY SIMS, JR.
                                                            (ECF No. 7)
15                       Defendant.
                                                                          and
16

17                                                          ORDER DIRECTING UNITED STATES
                                                            PENITENTIARY LOMPOC TO FORWARD
18                                                          PAYMENT OF INMATE FILING FEE

19

20          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983. On July 6, 2020,

21   the Court ordered Plaintiff to pay the $400 filing fee or submit a completed application to proceed

22   in forma pauperis. On July 27, 2020, Plaintiff filed a declaration in support of a request to

23   proceed in forma pauperis. (ECF No. 7). The Court treats this declaration as a motion for leave to

24   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing required

25   by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.

26          Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

27   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of

28   the preceding month’s income credited to the plaintiff’s trust account. The Warden of United
                                                        1
     Case 1:20-cv-00884-DAD-EPG Document 8 Filed 07/29/20 Page 2 of 2

 1   States Penitentiary Lompoc (or his or her designee) is required to send to the Clerk of the Court

 2   payments from the plaintiff’s account each time the amount in the account exceeds $10.00, until

 3   the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 4          In accordance with the above and good cause appearing therefore, IT IS HEREBY

 5   ORDERED that:

 6               1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 7               2. The Warden of United States Penitentiary Lompoc (or his or her designee) shall

 8          collect payments from the plaintiff’s jail trust account in an amount equal to twenty per

 9          cent (20%) of the preceding month’s income credited to the plaintiff’s trust account and

10          shall forward those payments to the Clerk of the Court each time the amount in the

11          account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of

12          $350.00 has been collected and forwarded to the Clerk of the Court. The payments shall

13          be clearly identified by the name and number assigned to this action.

14               3. The Clerk of the Court is directed to serve a copy of this order and a copy of

15          plaintiff’s in forma pauperis application on the Warden of United States Penitentiary

16          Lompoc, via the court's electronic case filing system (CM/ECF) or via mail at 3901 Klein
            Blvd., Lompoc, CA 93436.
17
                 4.    The Clerk of the Court is directed to serve a copy of this order on the Financial
18
            Department, U.S. District Court, Eastern District of California, Sacramento Division.
19

20
     IT IS SO ORDERED.
21

22      Dated:        July 29, 2020                              /s/
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                         2
